Citation Nr: 9916812	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder diagnosed as depression.

2.  Entitlement to service connection for hemorrhoids.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, including degenerative disc disease of the 
lumbar spine, status post-operative spinal fusion.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.



REPRESENTATION

Appellant represented by:	Philip P. Kaplan, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted], [redacted], and [redacted]

ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty service from  June to October 
1973, and from February 1980 to August 1985.  He had periods 
of inactive duty training during the period between his 
separation from service in August 1985 and February 1991.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a September 1995 rating decision in 
which, in part, the regional office (RO) denied entitlement 
to service connection for hemorrhoids and a neuropsychiatric 
disorder diagnosed as depression and denied reopening claims 
for service connection for a low back disorder diagnosed as 
degenerative disc disease, a heart disorder diagnosed as 
arteriosclerotic heart disease, and hypertension.

In a letter dated in August 1998, the veteran's attorney 
asserted that the veteran was totally disabled.  This matter 
has not been developed by the RO and is referred  to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran incurred an acquired neuropsychiatric disorder 
during his active military service or that he developed a 
psychosis to a compensable degree within one year after his 
separation from active military service.

2.  The record contains no competent medical evidence that 
the veteran incurred hemorrhoids during his active military 
service.

3.  In a June 1991 rating decision which the veteran did not 
appeal, the RO denied entitlement to service connection for 
arteriosclerotic heart disease, hypertension, and a low back 
disorder diagnosed as degenerative disc disease, status post-
operative lumbar spine fusion.

4.  Such of the evidence submitted since the RO's June 1991 
rating decision that is neither merely cumulative nor 
previously considered by agency lawmakers, does not bear 
directly and substantially on the issue of whether the 
veteran incurred heart disease, hypertension, or lumbar disc 
disease during his active military service or as a result of 
such service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired neuropsychiatric disorder diagnosed as depression is 
not well grounded.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The claim of entitlement to service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The RO's June 1991 rating decision, which disallowed the 
claims of service connection for arteriosclerotic heart 
disease, hypertension, and lumbar disc disease, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

4.  The veteran has not submitted new and material evidence 
to reopen his claims of service connection for 
arteriosclerotic heart disease, hypertension, and lumbar disc 
disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by active service.  38 C.F.R. §§ 1110, 1131 (West 
1991).  Also, 38 U.S.C.A. §§ 1101, 1110, 1112, and 1137 
provide that where a veteran has served 90 days or more 
during a period of war or after December 31, 1946, and 
develops hypertension or a psychosis to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such diseases shall be presumed 
to have been incurred in service.  "Active service" 
includes not only active duty in the Armed Forces, but 
periods of "active duty for training" where the veteran was 
disabled from a disease or injury that was incurred in or 
aggravated in the line of duty, or periods of "inactive duty 
training" where the veteran was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101 (21), (22), (23), (24) (West 1991).


I.  Service Connection for Depression and Hemorrhoids

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
depression and hemorrhoids are not well grounded.  Although 
the RO did not specifically state that it denied such of the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claim because the claim is 
not well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in October 
1995, and in the statement of the case and supplemental 
statements of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would make his claim well-grounded.

A.  Depression

The veteran's service medical records contain no reference to 
the presence of a neuropsychiatric disorder during his active 
military service.  The earliest dated medical record 
contained in the claims file that refers to an acquired 
psychiatric disorder was made in February 1990.  While 
hospitalized then, the veteran was referred to a psychiatrist 
because there was a significant psychiatric overlay to his 
physical complaints.  In a subsequent report, the same 
psychiatrist reported that the veteran was first seen by a 
psychiatrist in 1990 while he was hospitalized for assessment 
of a heart disorder.

A thorough review of the entire record yields no competent 
medical evidence that the veteran incurred a neuropsychiatric 
disorder during his active military service.  Further, as no 
compensable disability from a psychosis was identified within 
the first year after his separation from active duty service, 
there is no presumption of service connection for a 
psychosis.  The second element of the Caluza analysis is 
unsatisfied.  The Board concludes that the claim for service 
connection for depression is not well grounded.


B.  Hemorrhoids

The veteran's service medical records for periods of active 
duty do not show complaints, diagnoses, or treatment for 
hemorrhoids.  A proctosigmoidoscopy conducted in May 1981 
revealed no hemorrhoids.  The earliest dated medical record 
contained in the claims folder indicating that the veteran 
had hemorrhoids was made in November 1988, when the veteran 
underwent a colonoscopy because of complaints of blood from 
his rectum.  The report of the procedure and associated 
hospital reports contain no indication that the onset of the 
veteran's hemorrhoids was during his active military service.

Reports of VA examinations dated in April 1993, May 1994, and 
March 1995 do not contain diagnoses of hemorrhoids.  However, 
endoscopy in September 1994 at a private clinic revealed 
hemorrhoids.  A thorough review of all records contained in 
the claims folder yields no indication that the disorder was 
diagnosed or treated during the veteran's active military 
service.  

The Board has thoroughly reviewed the entire record and finds 
no indication that the veteran incurred hemorrhoids during 
his active military service.  There is no competent medical 
evidence that any current disability from hemorrhoids is 
related to any disease or injury he incurred during his 
active military service.  Under such circumstances, the Board 
concludes that the claim of entitlement to service connection 
for hemorrhoids is not well grounded.

III.  Service Connection for Heart Disorder, 
Hypertension, and a Lumbar Spine Disorder

The RO denied service connection for arteriosclerotic heart 
disease, hypertension, and postoperative lumbar spine fusion 
in a rating decision in August 1990, on the basis that heart 
and back disabilities were not shown in active military 
service or during the initial post-service year.  The RO 
again disallowed the veteran's claim of entitlement to 
service connection for heart disease, hypertension, and a 
lumbar spine disorder when it determined in a June 1991 
rating decision that he had not submitted evidence that he 
incurred such disorders during his active military service.  
That disallowance of the claim became final when the veteran 
failed to perfect an appeal from the decision within one 
year.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 
20.1103 (1998).  The claim can be reopened only with the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

For the limited purpose of determining whether to reopen a 
claim, the Board must generally accept the new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).

At the time of the RO's June 1991 rating decision, the 
evidence in the claims folder pertinent to the claims of 
entitlement to service connection for heart disease, 
hypertension, and a low back disorder consisted of service 
medical records, records of private hospitalizations, records 
of treatment by private physicians, and a report of a VA 
examination.  

Service medical records generated during the periods of the 
veteran's active military service do not refer to the 
presence of a heart disorder, hypertension, or a low back 
disorder.  In early August 1985, the veteran sought treatment 
for complaints that his heart was beating fast, with 
associated nausea, diarrhea, and cramps.  His blood pressure 
was 148/88.  An electrocardiogram (EKG) was within normal 
limits.  A 24-hour Holter monitor showed moderate frequency 
of premature ventricular contractions without any reported, 
correlated symptoms.  An examiner reported that no treatment 
was indicated.  Notes made during follow-up treatment in 
August 1985 show that the veteran's blood pressure was 
120/70.  An examiner interpreted the Holter monitor results 
as showing premature ventricular contractions.  However, the 
veteran was not symptomatic.  When followed-up one week 
later, the veteran gave a history of chest pain at rest, with 
associated dyspnea and diaphoresis.  His blood pressure was 
112/70.  The examiner noted that an EKG showed sinus 
bradycardia but was otherwise within normal limits.  The 
diagnosis was atypical chest pain.  In a report of medical 
history dated in December 1987, the veteran stated that he 
was in good health.  He denied having chest pain or pressure, 
shortness of breath, heart palpitation, heart trouble, high 
blood pressure, and recurrent back pain.  An examiner 
reported that the veteran's heart, spine, and other 
musculoskeletal systems were clinically normal, and his blood 
pressure was 128/76.

A private hospital reported dated in November 1985 indicates 
that the veteran had been carrying a cross-tie with his son 
when his son had dropped his end.  The veteran immediately 
experienced severe pain in his right lumbar area and 
subsequently had paresthesias in his right leg.

In a letter dated in May 1986, a physician reported that the 
veteran had been hospitalized in February 1986.  Initially, 
the assessment was acute lumbar strain without neurologic 
deficit.  A computed tomography (CT) scan showed a right 
paracentral bulge of the disc at the level of the fourth and 
fifth vertebrae (L4-5).  A lumbar myelogram failed to show 
evidence of compression of the S1 nerve root.  An 
electromyelogram and nerve conduction studies showed evidence 
of mild nerve root irritation.  The veteran was hospitalized 
again in July 1986 for treatment of back complaints.  His 
doctor's notes refer to a recent injury.

The veteran was hospitalized in February 1990 with complaints 
of chest pain and shortness of breath.  A discharge summary 
contained diagnoses of atherosclerotic heart disease, 
hypertension, and depression.  A cardiac catheterization 
revealed lesions in the left anterior descending artery.  The 
remainder of the arteries had plaques but no significant 
lesions.  The veteran was hospitalized again in March 1990.  
A Holter monitor was unremarkable.  A treadmill test was 
suboptimal but revealed no EKG changers or symptoms.  A 
thallium stress test was normal.  

A report of a psychiatric evaluation conducted in February 
1990 indicates that the veteran told the examiner that over 
the course of the four years following 1980 he gradually 
developed "difficulties" with his back and was ultimately 
transferred to a different work area.  Chronic back pain was 
listed among the stressors for the reported psychiatric 
diagnoses.

The veteran was participating in active duty training -- 
which was scheduled from March 31, 1990 to April 14, 1990 -- 
when, on April 10, 1990, he was hospitalized with complaints 
of chest pain, intermittent shortness of breath, and 
palpitations.  He gave a history of chest pain, hypertension, 
depression, and stress anxiety.  His blood pressure was 
110/80.  An acute myocardial infarction was ruled out.  The 
veteran was discharged on the fifth hospital day.  An 
investigation report dated in May 1990 contains a finding 
that the veteran's heart disease, hypertension, and 
depression existed prior to his most recent active duty 
training and was not aggravated thereby.

A report of a VA examination dated in May 1990 indicates that 
the veteran told the examiner that he had had a myocardial 
infarction in 1985.  He was taking Cardizem for his heart 
disorder and for hypertension.  He also reported taking 
Nitroglycerin three to four times per month.  Three readings 
of the veteran's blood pressure were 130/80, 130/80, and 
132/78.  X-rays of the veteran's chest showed normal heart 
size.  X-rays of the lumbar spine showed fusion of the 
posterolateral aspect of the L4-5 and S-1 with two metallic 
plates and three metallic screws.  The diagnoses included 
postoperative lumbar spine fusion.  No diagnoses concerning 
the veteran's heart or hypertension were reported.

Based on the foregoing evidence, the RO determined in its 
June 1991 rating decision that the veteran's claims for heart 
disease, hypertension, and a back disability remained denied, 
as there was no evidence that the claimed disorders were 
incurred in or aggravated during the veteran's active 
military service.

The evidence received since the June 1991 disallowance of 
these claims consists of records of private hospitalizations, 
private treatment records, reports of VA examinations, and 
medical records associated with the veteran's application for 
benefits administered by the Social Security Administration.  
Many of such records are duplicative of records considered by 
the RO in its June 1991 decision.  Duplicate records are not 
new evidence, see 38 C.F.R. § 3.156(a) (1998).  Only the 
nonduplicative records will be discussed below.

Since its June 1991 rating decision, the RO has received 
additional treatment notes and reports of the physician who 
diagnosed and treated the veteran's lumbar disc disease in 
1986.  All of such additional notes and reports are dated 
subsequent to the veteran's hospitalization for lumbar strain 
in February 1986.  None of these additional documents 
indicate a relationship between the veteran's current 
disability from lumbar disc disease and any disease or injury 
he incurred during his active military service.

The records submitted by the Social Security Administration 
contain some treatment records, not previously considered, 
concerning colonoscopies in December 1988 and November 1989.  
The new records do not refer to the cardiovascular or back 
disabilities.  The records received from the Social Security 
Administration are otherwise duplicates of record considered 
by the RO in its June 1991 rating decision.  None of such 
records indicated that the veteran incurred a heart disorder, 
hypertension, or degenerative disc disease during his active 
military service, or that his current disabilities from such 
disorders are related to any disease or injury he incurred 
during such service.

A private hospital record dated in April 1993 shows that the 
veteran underwent another cardiac catheterization, which 
revealed a slightly enlarged left ventrical with ventricular 
hypertrophy, and mild atherosclerosis of several coronary 
arteries.

The report of the March 1995 VA examination indicates that 
the veteran told the examiner he injured his back in the 
1980's while working in the military.  The veteran also told 
the examiner he had had tightness in his chest since 1985.  
The report contains diagnoses of hypertension, 
arteriosclerotic heart disease, coronary arteriosclerosis, 
anginal syndrome, and residuals of injury to the lumbar 
spine, post operative status lumbar spine fusion.

In January 1998, the RO received some noncumulative records 
which had not been previously considered.  However, such 
records pertain to treatment of a hand disorder.  Other new 
records received in April 1998 pertain to treatment of the 
veteran's neuropsychiatric disorder.

Letters dated in January and February 1996 from the veteran's 
long-time gastroenterologist also do not address the onset of 
the veteran's heart disease, hypertension, or lumbar spine 
disorders.  A May 1998 report from the gastroenterologist is 
not probative of the relationship, if any, between the 
veteran's heart disease, hypertension, and low back disorders 
and any disease or injury he incurred during his active 
military service.  The report of a March 1998 VA examination 
contains no reference to the veteran's heart, vascular, or 
low back disorders.  Notes of private clinical treatment 
submitted to the RO by the veteran's attorney in June 1998 
are likewise not probative of the question of whether the 
veteran's disabilities from heart disease, hypertension, or 
lumbar disc disease are related to any disease or injury he 
incurred during active military service.

The Board has also considered the transcript of the veteran's 
testimony before a hearing officer in February 1995.  The 
veteran testified that his military duties included lifting 
and moving materials contained in large, heavy barrels and 
drums.  He referred vaguely to having strained himself as a 
result.  He reported having symptoms of low back pain, 
radiating pain to his right leg, and muscles spasms.  He did 
not claim that he was hospitalized or underwent treatment for 
a back disorder during his active duty service.  He denied 
being treated by any private physicians during his active 
duty service.  He asserted that he first began to have a 
heart disorder during his active service, reporting that, in 
August 1985, he had fast heartbeat and passed out.  He 
reported that no diagnosis of a heart disorder was made prior 
to his separation from service later in August 1985.  He 
stated that he was given medication.  He was hospitalized in 
1990 with symptoms which he attributed to a heart disorder.  
He was told by his doctor that he had a "blockage" which 
did not require surgery.  He asserted that his heart disorder 
had been continuously symptomatic since his separation from 
service in 1985.  Several acquaintances of the veteran 
testified at the hearing.  One stated that during his active 
service, the veteran appeared to be having back discomfort.  
Another acquaintance testified that the veteran's duties 
while in service included lifting and pulling.  He stated 
that the veteran had a "heart attack" in 1985.  According 
to the witness, the veteran had told him he was having chest 
pain and trouble bending over.  Another witness testified 
that he had known the veteran since 1975.  The veteran's job 
during his active duty included activities such as lifting, 
bending, stooping, standing, pushing, and pulling.  According 
to the witness, the veteran complained about problems with 
his back.  A fourth witness also testified that the veteran's 
in-service duties involved lifting heavy objects.  In 1984 or 
1985 he began to complain about his back.  The witness also 
testified that the veteran had a "heart attack" shortly 
before his separation from active duty.

The Board has thoroughly reviewed the evidence received by 
the RO since its June 1991 rating decision.  Most of the 
documentary evidence is cumulative.  Such of the evidence 
which had not been considered by the RO in making its June 
1991 rating decision does not bear directly and substantially 
on the issue of whether the veteran's heart disease, 
hypertension, or degenerative disc disease were incurred 
during his active military service.  The Board concludes that 
such documentary evidence is not both new and material.

The testimony of the veteran and other witnesses as to 
matters about which they are competent to testify has been 
afforded full credibility for the purpose of determining if 
the testimony constitutes new and material evidence.  
Collectively, such testimony tends to show that the veteran's 
military job involved strenuous activity including lifting 
and carrying heavy objects, stooping and bending.  At times, 
he had complaints of back pain associated with such 
activities.  Shortly before his separation from the national 
guard, the witnesses were told that the veteran had a heart 
attack.  However, none of such testimony is competent to the 
extent that it is offered as evidence that the veteran had 
heart disease, hypertension, of a lumbar spine disorder 
during his active military service.  As the record contains 
no evidence that the veteran or any of his witnesses has the 
expertise to render opinions about medical causation or 
medical diagnoses, their testimony is not probative of the 
specific matters at issue.  In other words, the veteran and 
the witnesses are not competent to opine that the veteran had 
heart disease, hypertension, or a lumbar spine disorder 
during his active military service or that his current 
disabilities from such disorders are otherwise related to any 
disease or injury he incurred during such service.  The Board 
concludes that the testimony offered in February 1995 does 
not constitute new and material evidence.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case, which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
new and material evidence needed to reopen his claim.  I also 
note that, unlike Graves, the appellant in this case has not 
put VA on notice of the existence of specific evidence that 
may be both new and material, and sufficient to reopen his 
claim for service connection.



ORDER

Service connection for hemorrhoids and an acquired 
neuropsychiatric disorder diagnosed as depression is denied.

The claims of entitlement to service connection for 
arteriolosclerotic heart disease, hypertension, and 
degenerative disc disease of the lumbar spine are not 
reopened.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

